Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 I, George M. Hare, Chief Financial and Principal Accounting Officer of Innotrac Corporation (the “Company”), certify, pursuant to 18 U.S.C. § 1350 as adopted by § 906 of the Sarbanes-Oxley Act of 2002, that: the Quarterly Report on Form 10-Q of the Company for the three and nine months ended September 30, 2009 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: November 16, 2009 /s/ George M. Hare George M. Hare Chief Financial Officer (Principal Accounting Officer)
